Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 07/09/2021, which is a continuation of application PCT/US2020/012814, filed on 01/09/2020, in which claims 1-20 of the instant application are pending and ready for examination.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 07/09/2021.

Drawings

The Examiner contends that the drawings submitted on 07/09/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Since a computer-readable storage medium can be exemplified as a non-statutory signal, carrier waver, etc., the claim as a whole is non-statutory. “A transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)). The examiner suggests amending the claim to include a tangible computer-readable storage media, such as including the phrase “non-transitory” or amending it to read “computer-readable storage device”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-5, 8, 9, 12-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma (US 2021/0136409).

As to claim 12, Ma teaches a computing device, comprising:

at least one processor; a non-transitory storage coupled to the one or more processors; and a plurality of programs stored in the non-transitory storage that, when executed by the processor, cause the computing device to perform acts comprising ([0180]-[0182]):



and generating a predicted chroma sample in the CU by using the first parameter .alpha. and the second parameter .beta. (see FIG. 7 and [0127]-[0133], particularly equations (1), (2), and (3) in [0131]-[0132]).

As to claims 1 and 20, the aforementioned claims are rejected similarly as claim 12.

As to claims 2 and 13, Ma further teaches wherein generating the predicted chroma sample comprises: obtaining the predicted chroma sample based on following equation: {see equation} (see FIG. 7 and [0127]-[0133], particularly equations (1), (2), and (3) in [0131]-[0132]).

As to claims 3 and 14, Ma further teaches wherein deriving the first parameter .alpha. and the second parameter .beta. comprises: deriving the first parameter .alpha. and the second parameter .beta. by using neighboring chroma samples and their corresponding down-sampled luma samples, wherein each chroma sample and its corresponding down-sampled luma sample have the same row index and the same column index (see FIGs. 9-10 and [0133], [0136], [0138], [0140], [0142], and [0146]; also see FIGs. 12-14 and [0149]-[0154]).

As to claims 4 and 15, Ma further teaches wherein deriving the first parameter .alpha. and the second parameter .beta. by using neighboring chroma samples and their corresponding down-sampled luma samples comprises: obtaining the first parameter .alpha. and the second parameter .beta. based on following equations: {see equation} (see FIG. 8 and [0134]-[0135], particularly equations (4) and (5)).

As to claim 5, Ma further teaches wherein deriving the first parameter .alpha. and the second parameter .beta. comprises: deriving the first parameter .alpha. and the second parameter .beta. by using three neighboring down-sampled luma samples and three corresponding chroma samples, wherein each down-sampled luma sample and its corresponding chroma sample have the same row index and the same column index (see FIGs. 9-10 and [0133], [0136], [0138], [0140], [0142], and [0146]; also see FIGs. 12-14 and [0149]-[0154]).

As to claim 8, Ma further teaches wherein deriving the first parameter .alpha. and the second parameter .beta. by using three neighboring down-sampled luma samples and three corresponding chroma samples comprises: obtaining the first parameter .alpha. and the second parameter .beta. by using a luma value xA, a luma value xB, a chroma value yA and a chroma value yB, wherein: xB is obtained as a value of a maximum luma sample from the three neighboring down-sampled luma samples; yB is obtained as a value of a chroma sample corresponding to the maximum luma sample; xA is obtained as a value of a minimum luma sample from the three neighboring down-sampled luma samples; and yA is obtained as a value of a chroma sample corresponding to the minimum luma sample (see FIG. 8 and [0134]-[0135], particularly equations (4) and (5)).

As to claims 9 and 17, Ma further teaches wherein deriving the first parameter .alpha. and the second parameter .beta. comprises: deriving the first parameter .alpha. and the second parameter .beta. by using four neighboring down-sampled luma samples and four corresponding chroma samples, wherein each down-sampled luma sample and its corresponding chroma sample have the same row index and the same column index (see FIGs. 9-10 and [0133], [0136], [0138], [0140], [0142], and [0146]; also see FIGs. 12-14 and [0149]-[0154]).

Allowable Subject Matter

Claims 6, 7, 10, 11, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482